Citation Nr: 1045399	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-15 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for coronary artery disease, to 
include as secondary to service-connected diabetes mellitus, type 
2.


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the RO in 
Indianapolis, Indiana, which denied service connection for 
coronary artery disease.  


FINDING OF FACT

The Veteran served in Vietnam, is presumed to have been exposed 
to herbicides while there, and has been diagnosed with coronary 
artery disease.


CONCLUSION OF LAW

The Veteran's coronary artery disease is presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

As the Board will discuss in further detail in the following 
decision, his claim is being granted.  As such, the Board finds 
that any error related to the VCAA is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Similarly, a change in law has occurred during the pendency of 
this appeal, as discussed below.  As the Board will grant the 
benefit sought under this change in law, there is no prejudice to 
the Veteran in proceeding to issue this decision.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran contends that he has coronary artery disease as a 
result of his service-connected diabetes mellitus, type 2.  For 
the reasons that follow, the Board concludes that service 
connection is warranted for coronary artery disease.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2010).  In this regard, it is noted that a "veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. § 
1116(f) (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(a)(6)(iii) 
(2010).  The Veteran's DD 214 indicates that he had foreign 
service in Vietnam from February 1969 to February 1970.  There is 
no evidence to show that he was not exposed.  He is, therefore, 
presumed to have been exposed to herbicides.  See id.

Under the authority granted by Congress in the Agent Orange Act 
of 1991 and the Veterans Education and Benefits Expansion Act of 
2001, the Secretary has placed ischemic heart disease on the 
presumptive list to the list of diseases associated with 
herbicide exposure.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
Arteriosclerotic heart disease is used as a narrower synonym of 
ischemic heart disease.  Dorland's Illustrated Medical Dictionary 
528 (30th ed. 2003).  Coronary artery disease is atherosclerosis 
of the coronary arteries.  Id., at 531.  Thus, coronary artery 
disease is encompassed within the condition listed on the 
presumptive list.  

Here, the Veteran's medical records show abundant evidence of a 
diagnosis of coronary artery disease, including a coronary bypass 
graft surgery in 2004.  The evidence of current disability is, 
therefore, well-established.

The Board notes, however, that the presumption is rebuttable.  
See 38 C.F.R. § 3.307(d).  Evidence which may be considered in 
rebuttal of service incurrence of a disease listed in 38 C.F.R. 
§ 3.309 will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury or 
disease.  The expression "affirmative evidence to the contrary" 
will not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.

In this case, the Veteran was seen for a May 2008 VA examination 
in connection with an increased ratings claim for his service-
connected diabetes mellitus, type 2.  The examiner commented that 
the Veteran had coronary artery disease as a result of cigarette 
smoking.  The Board notes that the examiner was not asked to 
provide such an opinion at that time.  The Board also notes that 
the comment was made prior to the release of the Secretary's 
decision to establish a presumption of service connection for 
ischemic heart disease (to include coronary artery disease).  The 
course of medical research into the long-term effects of 
herbicide exposure has been one of tremendous complexity.  See 
generally Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  As a 
result, the Board cannot conclude that the opinion was provided 
on the basis of a consideration of all relevant medical 
considerations.  Thus, the Board finds that the May 2008 VA 
opinion is insufficient to rebut the presumption of service 
connection.

Accordingly, the Board finds that the facts surrounding the 
Veteran's cardiovascular disability fall squarely within the 
presumption of service connection.  He served in Vietnam, is 
presumed to have been exposed to herbicides while there, and has 
been diagnosed with coronary artery disease.  Based on this 
evidentiary posture, the Board concludes that service connection 
is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for coronary artery disease is 
granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


